FILED
                            NOT FOR PUBLICATION
                                                                               JUN 25 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RICARDO ZAVALA-ESPINOZA,                         No.   18-71362

              Petitioner,                        Agency No. A205-418-937

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 23, 2020**

Before: HAWKINS, GRABER, and BYBEE, Circuit Judges.

      Petitioner Ricardo Zavala-Espinoza, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’s (BIA) order dismissing his

appeal from an Immigration Judge’s (IJ) denial of his application for withholding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal.1 We have jurisdiction under 8 U.S.C. § 1252 and deny the petition for

review.

      Substantial evidence supports the BIA’s conclusion that, assuming Zavala-

Espinoza’s testimony was credible, he failed to show any individualized risk of

future persecution. See Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009)

(requiring a showing that an applicant will “more likely than not” suffer future

persecution to merit withholding of removal). He admitted that his family does not

know why his half-brothers were killed five years ago, or who killed them. He

points to nothing in the record that compels the conclusion that, as a relative of

murdered individuals, he would be singled out for similar treatment. See id. at

1066 (requiring “a considerably larger quantum of individualized-risk evidence to

prevail” on a withholding claim than on an asylum claim). Similarly, nothing in

the record compels a conclusion that he faces an individualized risk as an

Americanized Mexican returning to Mexico. See Lolong v. Gonzales, 484 F.3d
1173, 1180–81 (9th Cir. 2007) (en banc) (holding that individualized risk requires

more than general fears common to an entire group).




      1
        Zavala-Espinoza previously applied for asylum, cancellation of removal,
and protection under the Convention Against Torture, but withdrew all those
requests for various reasons. Withholding of removal is his only remaining claim.
                                           2
      Substantial evidence also supports the BIA’s conclusion that Zavala-

Espinoza’s claim was too generalized and speculative because he offered no

evidence beyond his own speculation about why his half-brothers were killed. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (concluding that speculative

possibilities are insufficient to show a fear of future persecution).

      Accordingly, Zavala-Espinoza failed to establish a clear probability of future

persecution and his claim for withholding of removal fails. We do not reach the

other issues that Zavala-Espinoza raised but that the BIA did not consider. See

Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (“In reviewing

the decision of the BIA, we consider only the grounds relied upon by that agency.”

(internal quotation marks omitted)).

      PETITION DENIED.




                                           3